

DEFERRED COMPENSATION PLAN FOR DIRECTORS


Principal Features of Plan




1.    Effective Date - October 1, 1980.


2.    Eligibility - All outside Directors.


3.    Amounts Available for Deferral - All or part of retainer and meeting
fees.  No elections to defer will be permitted for compensation earned after
December 31, 2006.


4.    Period of Deferral - Until July 1, 2007.


5.    Valuation of Deferred Compensation Account - The amounts deferred will
earn hypothetical interest each month equal to one-twelfth of the applicable
long-term federal rate for that month, with monthly compounding, as prescribed
under the Section 1274(d) of the Internal Revenue Code from date of deferral
until such amount is paid in accordance with Section 9.
 
6.    Payment Options - Lump sum cash payment.


7.    Death of Director - Payment made in lump sum to beneficiary designated by
Director, or if not designation, to Director’s estate.


8.    Administration - Administration is Secretary of Company.


9.    Amendment or Termination - Board of Directors, or Executive Committee of
Board, can amend or terminate at any time so long as vested rights are not
interfered with.



--------------------------------------------------------------------------------


THE PROCTER & GAMBLE COMPANY
DEFERRED COMPENSATION PLAN FOR DIRECTORS


 
1.    Name and Purpose - This Plan shall be known as The Procter & Gamble
Company Deferred Compensation Plan for Directors (“Plan”). It is the purpose of
this Plan to enable certain Directors of The Procter & Gamble Company
(“Company”) to elect to defer some or all of the fees which may be payable to
the Director for future services to be performed by him/her on this Board of
Directors or any Committee thereof.


2.    Eligibility - Any Director of the Company who is not also an employee of
the Company or of a subsidiary of the Company shall be eligible to participate
in the Plan.


3.    Compensation Eligible for Deferral - Any eligible Director (“Participant”)
may elect to defer receipt of all or a specified portion of the compensation
(exclusive of expense reimbursements) otherwise payable to him/her for serving
on the Board of Directors of the Company or for attending meetings or Committee
meetings thereof. Such compensation shall be credited to the Participant’s
Deferred Compensation Account described hereafter on the date the compensation
would otherwise be payable.


4.    Deferred Compensation Account - There shall be established for each
Participant who so elects a Deferred Compensation Account.  Effective July 1,
2006, amounts existing in and deferred into a Participant's Deferred
Compensation Account shall accrue interest monthly until such amount is paid to
the Participant in accordance with Section 9.  The rate of interest used to
determine the amount of interest credited each month shall equal one-twelfth of
the applicable federal rate for that month, with monthly compounding, as
prescrived under the Section 1274(d) of the Internal Revenue Code.  Such
interest shall be credited to such Account on the last day of each month to the
balance in such Account on the first day of the month in question.  All interest
so credited shall become part of the balance of such Account at the close of
business on the day of crediting.


5.    Value of Deferred Compensation Account - The value of each Participant’s
Deferred Compensation Account will include the compensation deferred plus
accumulated interest credited to such Account to the date of withdrawal.  For
this purpose, the date of withdrawal shall be deemed to be the last day of the
month preceding payment in accordance with this Plan.
 
6.    Time of Election of Deferral - An election to defer compensation must be
made prior to the time such compensation is earned. Once made, an election shall
continue in effect until the end of the Participant’s service as a Director or
until the Company is notified in writing of the cancellation of the election,
whichever shall occur first.


7.    Manner of Electing Deferral - A Participant may elect to defer
compensation by giving notice to the Secretary of the Company on a form provided
by it. Such notice shall include:


      a.  The type, e.g. retainer, meeting fees, or both, and the amount or
percentage of compensation to be deferred.


      b.  An election of a lump sum payment or a number of annual installments
(not to exceed five) for the payment of the deferred compensation.


      c.  The date of the first installment payment, which shall be either
January 15 in the year following the year in which service as a Director
terminates or the January 15 following the electing Director’s 71st birthday.


      Notwithstanding the above, no elections to defer will be permitted for
compensation earned after December 31, 2006.


8.    Beneficiary Designation - A Participant may, from time to time, furnish a
form to the Secretary of the Company designating any person or persons to whom
payments are to be made if the Participant dies before receiving payment of all
amounts due hereunder. A beneficiary designation form will be effective only
after the signed form is filed with the Secretary of the Company while the
Participant is alive but will cancel any beneficiary designation forms signed
and filed earlier.
 
9.     Manner of Payment - Pursuant to transition relief to Code Section 409A
provided under IRS Notice 2006-79, the Participant’s Deferred Compensation
Account shall be paid to the Participant in a single lump-sum cash payment in
July 2007 or, if elected by the Participant before 2007, in up to five annual
installments commencing in July 2007.
 
         In the event of a Participant's death, the value of his/her Deferred
Compensation Account (including accrued interest) determined as of the date of
death shall be paid in cash in a single payment to the beneficiary previously
designated by the Participant, or to his/her estate if no beneficiary has been
designated, no later than July 1, 2007.


10.    Participant’s Rights - The right of any Participant to receive payments
under the provisions of this Plan shall be unsecured claim against the general
assets of the Company. The right of a Participant to receive payments of
deferred compensation as provided in this Plan shall not be assigned,
transferred, pledged or encumbered or be subject in any manner to alienation or
anticipation.


11.    Statement of Account - Statements will be sent to Participants during
February of each year as to the value of their Deferred Compensation Accounts as
of the end of December of the previous year.


12.    Administration - The Administrator of this Plan shall be the Secretary of
the Company. The Administrator shall have authority to adopt rules and
regulations for carrying out the Plan and to interpret, construe and implement
provisions thereof. Decisions by the Administrator as to interpretation of the
Plan shall be binding and conclusive on all affected parties.


13.    Governing Law - The provisions of this Plan shall be interpreted and
construed in accordance with the laws of the State of Ohio.


14.    Amendment and Termination - The Plan shall become effective October 1,
1980. It may at any time be amended, modified or terminated by the Board of
Directors, or the Executive Committee of the Board of Directors, of the Company.
No amendment, modification or termination shall, without the consent of the
Participant, adversely affect such Participant’s rights with respect to amounts
theretofore accrued in his/her Deferred Compensation Account.
 
 
Revised 12/12/06


--------------------------------------------------------------------------------


THE PROCTER & GAMBLE COMPANY
DEFERRED COMPENSATION PLAN FOR DIRECTORS


To: The Procter & Gamble Company


In accordance with the provisions of The Procter & Gamble Company Deferred
Compensation Plan for Directors, I hereby elect to defer future compensation
(excluding expense reimbursements) otherwise payable to me for services as a
Director of The Procter & Gamble Company. This election shall remain in effect
until cancelled by me in writing delivered to the Secretary of the Company.


Amount of Deferral (fill in one):


$_______________ (amount per year)


or


________________ (percentage per year - up to 100%)


            □ Retainer Fee
 
            □ Meeting Fees


The compensation deferred is to be paid to me in cash in ______ (insert number
not to exceed five) annual installments, the first of which is to be made on
(choose one):


            □ the January 15 of the calendar year following the year in which my
services terminate.
 
            □ the January 15 following _______________, 20____ (my 71st
birthday)


If I die before receiving all of the deferred payments due me, the value of my
deferred compensation account shall be paid in a single payment to the
beneficiary(ies) designated by me, or if no beneficiary(ies) has (have) been
designated, to my estate.


This election is subject to the terms of The Procter & Gamble Company Deferred
Compensation Plan for Directors, adopted on October 1, 1980 and on file with the
records of the Company.


Received on the ____ day of ___________________, 20__, on behalf of The Procter
& Gamble Company
 
 
___________________________________
Signature of Director
 
 
 
By _______________________________
Secretary
 
 
Date  ______________________________




--------------------------------------------------------------------------------


THE PROCTER & GAMBLE COMPANY
DEFERRED COMPENSATION PLAN FOR DIRECTORS
DESIGNATION OF BENEFICIARY


In case of my death while a Participant in this Plan, I hereby designate as my
beneficiaries) to whom payments shall be made as provided in the Plan:
 
                                                            Proportion
Name  Relationship  Address     to Each  


_______________________________________________________________________________


_______________________________________________________________________________


_______________________________________________________________________________


I understand that the above designation(s) shall remain in effect until I give
written notice of change to the Secretary of The Procter & Gamble Company.


Note:

 
1.
Many states have laws bearing on beneficiary designations. Participants may
desire to consult their advisors before making a designation.

 
2.
Write name of beneficiary in full. If a married woman, show her given, maiden
and surname; thus, Mary Williamson Smith, and not Mrs. John Smith.

 
3.
Suggested Beneficiary Designations:



Mary Williamson Smith        Wife                1 Main Ave., Milwaukee, WI
        100%
 
                          or
 
Mary Williamson Smith  Wife                "
        100%
If she survives me, otherwise
My children, per stirpes*       Equally
 
                          or
 
My Estate


*This provides that if any of the children should predecease the Participant or
former Participant, that child’s share will go to his/her children.


I understand that the value of my Deferred Compensation Account (including
accrued interest) determined as of the date of death will be paid in cash in a
single payment to the beneficiary(ies) designated above in accordance with the
terms of the Plan.




Signature  _____________________________
Director


Date Signed  ___________________________ 
Acknowledgment:


Received as of _______________________________


Signature ___________________________________  
    Secretary, The Procter & Gamble Company


This Form should be submitted in duplicate. One copy will be returned for your
records after acknowledgment by the Secretary.